 1   GREENBERG TRAURIG, LLP
     Howard J. Steinberg (SBN 89291)
 2   1840 Century Park East, Suite 1900
 3   Los Angeles, California 90067-2121
     Email: steinbergh@gtlaw.com
 4   Telephone: (310) 586-7700
     Facsimile: (310) 586-7800
 5
     Cindy Hamilton (SBN 217951)
 6   GREENBERG TRAURIG, LLP
 7   1900 University Avenue, 5th Floor
     East Palo Alto, California 94303
 8   Telephone: (650) 328-8500
     Facsimile: (650) 328-8508
 9   Email: hamiltonc@gtlaw.com
10   Attorneys for Creditor
11   John S. and James L. Knight Foundation

12
                              UNITED STATES BANKRUPTCY COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14

15                                        SAN JOSE DIVISION

16   In re                                         Bk. No. 5: 18-50398-MEH

17   TechShop, Inc.,                               Chapter 11
18
                                                   NOTICE OF WITHDRAWAL OF CLAIM
19           Debtor.                               FILED BY CREDITOR JOHN S. AND
                                                   JAMES L. KNIGHT FOUNDATION
20

21

22

23

24

25

26

27

28


     Case: 18-50398     Doc# 234     Filed: 11/05/19 Entered: 11/05/19 17:24:15   Page 1 of
                                       WITHDRAWAL 14 OF CLAIM
 1         PLEASE TAKE NOTICE THAT Creditor John S. and James L. Knight Foundation hereby
 2 withdraws its claim filed in the above-captioned case on July 25, 2018 as Claim No. 197, a copy of

 3 which is attached hereto as Exhibit A.

 4

 5 Dated: November 5, 2019                        GREENBERG TRAURIG, LLP
 6

 7                                                By:   /s/ Howard J. Steinberg
                                                        Howard J. Steinberg
 8
                                                        Attorneys for Creditor
 9
                                                        John S. and James L. Knight Foundation
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     1
                                       WITHDRAWAL OF CLAIM
     Case: 18-50398     Doc# 234     Filed: 11/05/19 Entered: 11/05/19 17:24:15       Page 2 of
                                                  14
                    EXHIBIT A

Case: 18-50398   Doc# 234   Filed: 11/05/19   Entered: 11/05/19 17:24:15   Page 3 of
                                         14
     FIii in this Information to Identify the case:

     Debtor 1         Techshop, Inc.

     Debtor 2
     (Spouse. if filing)

     United States Bankruptcy Court for the:          Northern District of California
                                                                                          (State)
     Case number           5: 18-bk-50398




 Official Form 410
 Proof of Claim                                                                                                                                                                      04/16
 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571 .

 Fill in all the information about the claim as of the date the case was filed. That d ate is on the notice of bankruptcy (Form 309) that you received.



                   Ide ntify the Claim

1. Who is the current
   creditor?                          John S. and James L. Kni ht Fou ndation
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor

2.    Has this c laim been            [8] No
      acquired from
      someone else?                   D   Yes. From whom?


3. Where should notices               Where s hould notices to the creditor be sent?                              Where s hould payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                      Howard J. Steinberg, Esq.
      Federal Rule of                 Name
      Bankruptcy Procedure
      (FRBP) 2002(9)                  1840 Centu           Park East, Suite 1900                                  1840 Centur Park East, Suite 1900
                                      Number           Street                                                     Number          Street
                                      Los Angeles                      CA                     90067               Los An eles              CA                                  90067
                                      City                              State                       ZIP Code      City                               State                          ZIP Code

                                      Contact phone             310-586-7700                                      Contact phone            310-586-7700
                                      contact email     steinbergh@gtlaw.com                                      Contact email    steinbergh@gtlaw.com


                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):




4. Does this claim amend              [8] No
   one already filed?                 D Yes. Claim number on court claims registry (if known) - - - - -                                     Filed on -:-:--:-:-:--:::-:::--,---,-;-:--;-:-;:--;--
                                                                                                                                                           M M I DD I YYYY



5.     Do you know if anyone          [8] No
      else has filed a proof          D Yes. Who made the earlier filing?
      of claim for this claim?




               Case:
                 Case
     Official Form 410 18-50398
                       18-50398                 Doc#
                                                Claim234
                                                      197 Filed:
                                                           Filed Proof
                                                                 11/05/19
                                                                 07/25/18
                                                                       of Claim Entered:
                                                                                Desc Main11/05/19
                                                                                           Document
                                                                                                  17:24:15
                                                                                                         PagePage
                                                                                                              1 ofpage
                                                                                                                   410of1
PHX 332758888v1                                                           14
             Give Information About the Claim as of the Date the Case Was Filed

 6. Do you have any number D No
    you use to identify the
    debtor?                 (8) Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor. _ _ _5_0_4_9
                                                                                                                                    ____


7. How much is the claim?              $ _ _ _ _4_0_0_,._0_0_0_ _ _ _. Does this amount include interest or other charges?
                                                                        □ No
                                                                       181 Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                charges required by Bankruptcy Rule 3001 (c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.
                                 Grant funds given to TechShop SJ were commingled and/or
                                 distributed to debtor according to creditor committee testimony.
                                 Original grant to TechShop SJ was for San Jose State University
                                 (SJSU) student memberships and classes that were not claimed,
                                 distributed, taught, or otherwise utilized by SJSU students.


9. Is all or part of the claim   181   No
   secured?                      D     Yes. The claim is secured by a lien on property.

                                              Nature of property:
                                             D Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim.
                                              D Motor vehicle
                                              D Other. Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                             example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                             been filed or recorded.)



                                              Value of property:                          $ _ _ _ _ _ __
                                              Amount of the claim that Is secured:        $ _ _ _ _ _ __

                                              Amount of the claim that is unsecured: $ _ _4_0_0_,_,0_0_0
                                                                                                       _ _(The sum of the secured and unsecured
                                                                                                          amounts should match the amount in line 7.)



                                             Amount necessary to cure any default as of the date of the petition:             $ ____4_00.....,,0_0_0_ __


                                              Annual Interest Rate (when case was filed) _ _ _%
                                              D Fixed
                                              D Variable


10. Is this claim based on a     (8) No
    lease?
                                 D Yes. Amount necessary to cure any default as of the date of the petition.                  $ _ _ _ _ _ _ __



11. Is this claim subject to a   181 No
    right of setoff?             D Yes. Identify the property:

             Case:
               Case
   Official Form 410 18-50398
                     18-50398               Doc#
                                            Claim234
                                                  197 Filed:
                                                       FiledProof
                                                             11/05/19
                                                             07/25/18
                                                                  of Claim Entered:
                                                                           Desc Main11/05/19
                                                                                      Document
                                                                                             17:24:15
                                                                                                    PagePage
                                                                                                         2 ofpage2
                                                                                                              510of
PHX 332758888v1                                                      14
12.ls all or part of the claim    [8] No
  e ntitled to prio rity under
  11 U.S.C. § 507(a)?             D Yes. Check one:                                                                                                 Amount entitled to priority

    A claim may be partly
                                     D Domestic support obligations (including alimony and child support) under
                                             11 U.S.C. § 507(a)(1 )(A) or (a)( 1)(B).                                                             $ _ __ _ __               _
    priority and partly
    nonpriority. For example,
    in some categories, the              D   Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    law limits the amount                    personal, family, or household use. 11 U.S.C. § 507(a)(7).                                           $ _ __ _ _ _ __
    entitled to priority.
                                         D Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
                                             bankruptcy petition is filed or the debtor's business ends, whichever is earlier.                    $ ___ _ _ _ __
                                             11 U.S.C. § 507(a)(4).
                                         D Taxes or penalties owed to governmental units. 11           U.S.C. § 507(a)(8).                        $ _ _ _ _ __ _

                                         D Contributions to an employee benefit plan.        11 U.S.C . § 507(a)(5).
                                                                                                                                                  $ _ _ __ _ _ __


                                         D   Other. Specify subsection of 11 U.S.C. § 507(a)( _ _ _ ) that applies.                               $ _ _ _ _ _ __

                                         • Amounts are subject to adjustment on 4/01 /19 and every 3 years after that for cases begun on or after the date of adjustment.




             Sign B e low

 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it.               [8] I am the creditor.
 FRBP 9011 (b).                  D   I am the creditor's attorney or authorized agent.

 If you file this claim          D   I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP            D   I am a gua rantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 5005(a)(2) authorizes
 courts to establish local
 rules specifying what a         I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
 signature is.                   am ount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

 A person w ho files a
 fraudulent cla im could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,      and correct.
 im prisoned for up to 5
 years, or both.            I decla re under penalty of perjury that the foregoing is true and correct.
 18 U.S.C. §§ 152, 157, and
 3571.
                            Executed on date     July           "2.   \2018
                                                          MM / DD / YYYY




                                                         t he person w ho is completing and si gning t his c laim:


                                                        Juan                                                                            Martinez
                                                        First name                           Middle name                             Last name

                                 Title                VP/C FO & Treasurer
                                 Company              John S. and James L. Knight Foundation
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                 Address              200 S. Sisca ne Blvd. , Suite 3300
                                                         Number            Street

                                                      Miami                                                  FL            33131
                                                        City                                                          State          ZIP Code

                                                                                                                     Em
                                 Contact phone        305-908-2626                                                   ail   Juan.martinez@knightfoundation.org


 Official Form 410
             Case:
              Case 18-50398
                   18-50398 Doc#
                            Claim234   Filed Proof
                                  197 Filed:       of Claim
                                             11/05/19
                                             07/25/18       Entered:
                                                            Desc Main11/05/19
                                                                       Document
                                                                              17:24:15
                                                                                     PagePage
                                                                                          3 ofpage
                                                                                               610of3
PHX 332758888v1
                                                      14
DocuSign Envelope ID: 201A124F-3980-473C-9E38-866CE6AAC472




                          JOHNS. AND JAMES L. KNIGHT FOUNDATION

                                              GRANT AGREEMENT



            ORGANIZATION: TechShop San Jose, LLC

            FISCAL AGENT: The Miami Foundation

            GRANT ID: G-2016-52098

            PURPOSE: To support the retention of TechShop, a collaborative makerspace, in downtown San
            Jose and develop a partnership between TechShop and San Jose State University focused on creating
            a vibrant public space that promotes community engagement through events, collaboration and
            learning.

           TERMS: June 20, 2016 to June 17, 2019

           AMOUNT: $484,000




           ACTIVITIES

           Over the next three-years, TechShop will:

             • Provide classroom and lab access, faculty offices, storage facilities and materials for upwards of
               four San Jose State University classes per semester.
             • Provide membership and facility access to 900-plus students.
             • Offer 650 training and safety courses necessary for usage of TechShop equipment.
             • Partner with community groups, neighborhood associations and other groups to host monthly
               meetings and workshops at TechShop.
             • Support community learning through the collection and distribution of lessons learned and best
               practices.




           OUTCOMES

           This grant will help retain an important business and hub for entrepreneurship, job training and
           small business growth. Moreover, it will help expand the business through building a partnership
           with San Jose State University focused on developing new programs to directly drive urban
           innovation in San Jose.

           The description of your organization's activities and your expectations for the outcomes of the
           funded project are listed above. Your organization agrees that the results described are achievable and
           represent the terms against which your organization will judge the success of the project.




           EVALUATION



          Case:
           Case 18-50398
                18-50398 Doc#
                         Claim234
                               197 Filed:
                                    Filed 11/05/19
                                          07/25/18 Entered:
                                                   Desc Main11/05/19
                                                              Document
                                                                     17:24:15
                                                                            PagePage
                                                                                 4 of 710of
                                                14
DocuSign Envelope ID: 201A124F-3980-473C-9E3B-B66CE6AAC472

              • Any evaluation reports relating to this grant will be submitted to the Knight Foundation.

              • TechShop and San Jose State University will measure community involvement, continued
                community engagement, and impact of learning, coursework and events on bringing temporary
                and permanent change to San Jose's neighborhoods.




           COMMUNICATIONS
           You agree to follow the communications guidelines at http://knightcommunications.org and to clear
           with communicationsdirector@knightfoundation.org any relevant content that mentions the
           foundation. Please also follow us on Twitter at @knightfdn.




           BASIC GRANT CONDITIONS
               I . Grantee will use the funds for the purposes described in this Agreement. Any alternative use of
                   funds must be authorized in advance in writing by Knight Foundation. If the funds are not
                   used in accordance with the terms outlined in the Agreement, the Grantee must repay those
                   funds to the Foundation.

               2. Changes to any specific line item in the enclosed budget greater than 5% should be approved
                  in writing by Knight Foundation prior to making the change.

               3. Significant changes in project or organizational leadership should be reported to Knight
                  Foundation within 30 days of the change.

              4. As required by IRS rules, Knight Foundation funds will not be used: a) to carry on propaganda
                 or otherwise attempt to influence specific legislation; b) to influence the outcome of any
                 specific public election or to carry on, directly or indirectly, any voter registration drive; c) to
                 make a grant to any individual for travel, study or other similar purposes or to make a sub-
                 grant to any other organization unless the grant complies with Section 4945(d)(3) or 4945(d)
                 (4) of the Internal Revenue Code, as applicable, and the grant has has been detailed in the
                 approved grant plan and budget; or ( d) to undertake any activity for any purpose other than the
                 charitable and educational purposes specified in Section 170( c)(2)(B) of the Internal Revenue
                 Code.

              5. Capital equipment and facilities purchased using Knight Foundation grant funds must be used
                 for solely charitable purposes during and after the Grant term. The Grant budget and budget
                 narrative must detail: a) capital equipment/facilities purchased, b) its cost and use and c) what
                 will happen to the equipment/facilities once the grant term is complete.

              6. All travel paid for with Foundation funds can only be for the charitable purposes of the grant
                 and should be reasonable and necessary, and not excessive.

              7. The Grantee must disclose any potential conflicts of interest including transactions with related
                 parties. The Grantee will specifically note if they propose to use grant funds to engage an
                 organization or individual with which they have a related party relationship. In no event
                 should the Grantee pay more than fair market value for any services with a related party.

              8. Overhead expenses charged to the grant must be specified in the approved grant budget and
                 must be supported by appropriate documentation. Overhead may not include a general
                 percentage of costs.




          Case:
           Case 18-50398
                18-50398 Doc#
                         Claim234
                               197 Filed:
                                    Filed 11/05/19
                                          07/25/18 Entered:
                                                   Desc Main11/05/19
                                                              Document
                                                                     17:24:15
                                                                            PagePage
                                                                                 5 of 810of
                                                14
DocuSign Envelope ID: 201A124F-3980-473C-9E3B-B66CE6AAC472

               9. The Miami Foundation has agreed to serve as fiscal agent for TechShop San Jose, LLC and
                  will be responsible for ensuring that grant funds are expended in accordance with the approved
                  project budget.

                 They may also provide administrative assistance for contracts, payments to the grantees,
                 payments to subcontractors, accounting requirements and other administration as necessary.
                 The Miami Foundation will retain 4 percent of the grant amount as an administration fee. The
                 $19,360 cost of the fiscal agency will come from grant funds.



           REP ORT S AND PAYMENTS
               I. The first payment of $418,000 will be mailed within 60 days of Knight Foundation receiving
                  this signed grant agreement. The Miami Foundation will disburse the payments to TechShop
                  San Jose, LLC according to the terms of the Fiscal Agency Agreement between Grantee and
                  The Miami Foundation.

               2. A grant expenditure monitoring (GEM) review will be conducted in 2017 and 2018 of this
                  grant. Knight Foundation is responsible for securing the consultant to complete the GEM and
                  will withhold $8,000 for each review from the total grant amount approved.

               3. A progress report, both narrative and financial, is due June 19, 2017. In addition, as fiscal
                  agent, The Miami Foundation, must also report at that time on the use and disbursement of the
                  funds. The second payment of $25,000 will be released within 60 days of receiving a progress
                  report deemed satisfactory solely at the Foundation's discretion.

               4. A progress report, both narrative and financial, is due June 18, 2018. In addition, as fiscal
                  agent, The Miami Foundation, must also report at that time on the use and disbursement of the
                  funds. The final payment of $25,000 will be released within 60 days of receiving a progress
                  report deemed satisfactory solely at the Foundation's discretion.

               5. A final report, both narrative and financial, is due June 17, 2019. In addition, as fiscal agent,
                  The Miami Foundation, must also report at that time on the use and disbursement of the funds.

               6. Grantee must provide annual progress reports, both narrative and financial until all grant funds
                  have been expended. Annual progress reports shall be provided, to Knight Foundation and The
                  Miami Foundation, within 60 days after the close of the Grantee's annual accounting period
                  during which grant funds have been received and annually thereafter until all grant funds have
                  been expended. In addition, within 60 days after the close of the annual accounting period
                  during which all grant funds have been expended, Grantee must provide a final narrative and
                  financial report with respect to all expenditures made by the Grantee throughout the term of
                  the grant. For grants involving capital equipment and facilities, grant funds shall be deemed
                  expended upon the end of the "useful life" of the equipment or facilities in accordance with
                  generally recognized accounting principles and U.S. law regarding how long such equipment
                  must be depreciated. The narrative report shall describe the Grantee's use of the grant funds,
                  compliance with the terms of the grant, and progress made toward achieving the purposes of
                  the grant throughout the term of the grant. As fiscal agent, The Miami Foundation, must
                  provide simultaneous reports on the use and disbursement of the funds.

               7. Login to the Fluxx Grants Portal at https://knight.tluxx.io to submit your reports. Click on the
                  green "+" sign to upload your report. Then click on the Submit Link to let Knight know you
                  have submitted your requirement. These reports include both financial and program
                  information using online forms. The program report must include a narrative account of the
                  use of grant funds and progress in achieving the purposes of the grant, including the grant
                  outcomes. The online report forms are available on Knight's Grantee Portal. Copies of the
                  reports will be provided to your Program Director by Grants Administration. The Director
                  will review your report and provide feedback. Any questions about the grant should be



          Case:
           Case 18-50398
                18-50398 Doc#
                         Claim234
                               197 Filed:
                                    Filed 11/05/19
                                          07/25/18 Entered:
                                                   Desc Main11/05/19
                                                              Document
                                                                     17:24:15
                                                                            PagePage
                                                                                 6 of 910of
                                                14
DocuSign Envelope ID: 201A124F-3980-473C-9E38-866CE6AAC472

                 directed to the Program Director.

               8. During the term of the grant, organizations audited by an independent auditing firm should
                  submit the audit results including the management letter within 90 days of completion of the
                  audit report.

               9. Upon the Foundation's request the Grantee will provide all information relating to or
                  developed under the grant.

              10. The Foundation may withhold future payments at the Foundation's sole discretion if it has not
                  received all required reports and/or the reports do not meet the Foundation's reporting
                  requirements or the grant fails to achieve satisfactory progress.


           RETURN OF GRANT FUNDS ON CHANGE IN PURPOSE:

           If there is a "Change in Purpose" ( as hereinafter defined), upon the written request of Knight
           Foundation, Grantee shall (and shall cause the Fiscal Agent, if applicable, to), at Knight
           Foundation's sole discretion, promptly either (i) reassign to another charitable organization
           acceptable to Knight Foundation, or (ii) return to Knight Foundation, all grant funds that were not
           properly expended (in accordance with the approved project budget) prior to the first Change in
           Purpose subsequent to the date hereof. For purposes of this grant agreement, the term "Change in
           Purpose" means (i) at the sole discretion of Knight Foundation, any change required to be reported
           to Knight Foundation pursuant to item 3 of "Basic Grant Conditions," above, and/or in
           circumstances as contemplated by "Purpose" above, (ii) any winding up of the Grantee's activities or
           operations, (iii) any combination of the Grantee with any other charitable or other organization,
           whether by means of merger, transfer of assets or other reorganization event, and/or (iv) any public
           announcement by Grantee or any of its affiliates with respect to any of the foregoing events.
            Grantee shall promptly notify Knight Foundation, in writing, upon the occurrence of any
           circumstance, event or development that could reasonably be expected to result in a potential Change
           in Purpose.

           INTELLECTUAL PROPERTY:

           Grantee and the Foundation agree that all intellectual property (IP) rights (including copyright,
           patent, and any other rights) in materials arising out of or resulting from Grantee's use of the grant
           funds or any earning thereon (the "Public Materials") shall be owned by Grantee. Grantee
           acknowledges that the Foundation wishes to ensure the widest possible distribution of the Public
           Materials and ensure that they are and remain generally available to the public. Accordingly, Grantee
           hereby grants, and shall ensure that any individuals who have any IP rights in Public Materials shall
           grant, to the Foundation, under all IP rights of such party, a non-exclusive, transferable, perpetual,
           irrevocable, royalty-free, paid-up, worldwide, sublicenseable license to use or publish the Public
           Materials; provided, however, that the Foundation shall not exercise such rights except (a) in
           connection with the activities of the Foundation, and/or (b) in the event Grantee materially breaches
           the terms of this Agreement.

           Grantee, at the Foundation's request, agrees to execute any additional documents required to affect
           such license. Upon Grantee's request in writing, the parties shall cooperate to identify whether any
           particular materials produced by Grantee constitute Public Materials; provided that Grantee and the
           Foundation acknowledge that Public Materials shall include all materials required to be developed as
           described in the applicable grant description.

           In addition, upon completion of any Public Materials of a type identified in the table below under
           "Type of Public Material," Grantee shall make such Public Materials available free of charge to the
           public (such as via a public internet server with no subscription fees) under the terms of the "License
           for Public Availability" identified in the table. Grantee's distribution of such Public Materials shall
           also comply with any additional terms and conditions specified below.


         Case:
          Case18-50398
               18-50398 Doc#
                         Claim234
                               197 Filed:
                                    Filed11/05/19
                                          07/25/18 Entered:
                                                    Desc Main
                                                            11/05/19
                                                               Document
                                                                     17:24:15Page
                                                                                Page
                                                                                  7 of10
                                                                                       10of
                                               14
DocuSign Envelope ID: 201A124F-3980-473C-9E3B-B66CE6AAC472

            1. Content - Any news articles, text, photographs, audiovisual materials, or similar content
            developed using funds provided by the Foundation.
            Type of Award of Specific KF Initiative & License for Public Availability: Expenditure
            Responsibility Grant/ CC BY Attribution license, version 3.0
            Additional Terms and Conditions: None.

           Exceptions to this clause must be approved by the Foundation in writing. Grantee shall not make
           available such Public Materials, or any derivative works of the Public Materials, under any other
           licensing terms, without the Foundation's prior written consent.

           TAX-EXEMPT STATUS:

           The Miami Foundation will maintain its tax-exempt status as a Section 501(c)(3) organizationand a
           public charity described in Sections 509( a)( 1) or (2) current throughout the period of this grant and
           will comply with all applicable federal and state laws and regulations that govern the use of funds
           from private foundations. This includes but is not limited to the prohibition against activities
           described in Section 4945( d) of the Internal Revenue Code and limiting the use of the grant funds to
           the appropriate purposes as described in Section 170(c)(2)(B) of the Internal Revenue Code. Grantee
           will comply with all applicable federal and state laws and regulations that govern the use of funds
           from private foundations to the Grantee organization. This includes but is not limited to the
           prohibition against activities described in Section 4945( d) of the Internal Revenue Code.


           BOOKS AND RECORDS:

           Grantee shall maintain its book and records, including an accurate record of the grant received and
           all expenses incurred under this grant, and retain such books and records for at least four years after
           completion of the use of this grant. Those records include a general ledger with enough detail to
           allow tracking of the use of Foundation funds, original invoices, bank statements, copies of checks
           disbursing grant funds and documentation of the business purpose of each expense.

           At the Foundation's request, the Grantee shall make its books and records available to the Foundation
           by permitting reasonable access to its files, records and personnel by the Foundation ( or its
           designated representatives) for the purpose of making financial audits or other evaluations
           concerning this grant as the Foundation deems necessary. The fees and expenses of such designated
           representative shall be paid from the grant proceeds. The Foundation will withhold these fees and
           expenses from payments made to the Grantee under this Agreement.

           MANAGEMENT AND INVESTMENT OF FUNDS, EARNINGS, AND APPRECIATION:

           All Grant funds must be maintained in a separate account dedicated to charitable and education
           purposes under the following terms. Any interest earned on the investment of Grant funds must be
           tracked and reinvested in the separate grant account and used solely for the approved purpose of the
           Grant. All grant funds received, and earnings and appreciation on those funds, shall be invested in a
           designated account in a bank or investment firm that is a member of either the FDIC or SIPC. The
           investment will be in accordance with Grantee's governing documents and investment policies so
           long as they do not conflict with this Agreement, with the laws of the State of Florida, and with
           Federal laws. Earnings and appreciation on grant funds shall be used solely for the purpose of the
           Grant. Grantee may not assess an administrative or financial management fee unless agreed to in
           writing and in advance by the Foundation.


           UNEXPENDED FUNDS:

           The Foundation reserves the right, in its sole discretion, to discontinue funding if it is not satisfied
           with the progress of the grant or the content of any required written report. In the event of
           discontinuation or at the close of the grant, any unexpended funds shall immediately be returned to
           the Foundation, except where the Foundation has agreed in writing to an alternative use of the
           unused funds.

         Case:
          Case18-50398
               18-50398 Doc#
                         Claim234
                               197 Filed:
                                    Filed11/05/19
                                          07/25/18 Entered:
                                                    Desc Main
                                                            11/05/19
                                                               Document
                                                                     17:24:15Page
                                                                                Page
                                                                                  8 of11
                                                                                       10of
                                               14
DocuSign Envelope ID: 201A124F-3980-473C-9E3B-B66CE6AAC472

            ROYALTIES:

            Any materials produced by this grant and earnings thereon shall not provide royalties or otherwise
            inure to the personal benefit of individuals connected with this grant. Grantee shall not engage in any
            sales of such materials unless it has determined that such sales are substantially related to the
            charitable and educational purposes of the grant. Any revenues realized by Grantee or any sub-
            grantee from any such sales must be used exclusively for this project.

            NO-COST EXTENSION:

           If needed, Grantee should submit a request for a no-cost extension to the program officer before the
           end of the grant period. The request should contain the reason for the extension, its length and detail
           how any unexpended funds would be used.

            NO GUARANTEE OF FUTURE FUNDING:

           The Grantee acknowledges that the receipt of this grant does not imply a commitment on behalf of
           Knight Foundation to continue funding beyond the terms listed in this grant agreement.


           If you agree to the terms and conditions of this grant agreement, please sign and return this
           document to Knight Foundation. Please keep a copy of the signed document for your grant files.
            Grant payment according to the terms above will be released within 60 days of receiving this signed
           agreement. G-2016-52098

           G rantee Authorized S ignatory:


             Dan woods
                                                              CEO
             Type or print name of person signing             Title
             Agreement




           ~vi,JA, /JJ66Js
               DocuSlgned by:

                                                             11/28/2016
               2,l 1!5DBCA!l J6f4 as
             Signature of person signing Agreement            Date




           Fiscal Agent Authorized S hmatory:

             Javier Alberto Soto                              President    &   CEO
             Type or print name of Fiscal Agent signing       Title
             Agreement




                                                              11/16/2016

             Signature of Fiscal Agent signing Agreem ent     Date




         Case:
          Case18-50398
               18-50398 Doc#
                         Claim234
                               197 Filed:
                                    Filed11/05/19
                                          07/25/18 Entered:
                                                    Desc Main
                                                            11/05/19
                                                               Document
                                                                     17:24:15Page
                                                                                Page
                                                                                  9 of12
                                                                                       10of
                                               14
DocuSign Envelope ID: 201A124F-3980-473C-9E3B-B66CE6AAC472




            All future correspondence regarding this grant should refer to grant# G-2016-52098. Please sign
            and return this document via DocuSign or by emailing it to grants@knightfoundation.org.




          Case:
           Case 18-50398
                18-50398 Doc#
                         Claim234
                               197 Filed:
                                    Filed 11/05/19
                                          07/25/18 Entered:
                                                   Desc Main11/05/19
                                                              Document
                                                                     17:24:15
                                                                            PagePage
                                                                                 10 of1310of
                                                14
 1                                            PROOF OF SERVICE
 2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3        I, Kathy Lai, am employed in the aforesaid county, State of California; I am over the age of 18
   years and not a party to the within action; my business address is 1840 Century Park East, Suite 1900,
 4 Los Angeles, California 90067.
           On November 5, 2019, I served the NOTICE OF WITHDRAWAL OF CLAIM FILED BY
 5 CREDITOR JOHNS. AND JAMES L. KNIGHT FOUNDATION on the interested parties in this
   action as follows:
 6

 7    Matthew D. Metzger                                   Andrew A. August
      Belvedere Legal, PC                                  Browne George Ross, LLP
 8    1777 Borel Pl. #314                                  101 California St, Ste 1225
      San Mateo, CA 94402                                  San Francisco, CA 94111-5870
 9    Doris A. Kaelin                                      Gregg S. Kleiner
      P.O. Box 1582                                        Rincon Law LLP
10    Santa Cruz, CA 95061                                 268 Bush St. #3335
                                                           San Francisco, CA 94104
11    U.S. Trustee                                         Gregg Kleiner
      Office of the U.S. Trustee/ SJ                       Rincon Law LLP
12    U.S. Federal Bldg.                                   268 Bush Street, Suite 3335
      280 S 1st St. #268                                   San Francisco, CA 94104
13    San Jose, CA 95113-3004
14   l:8J   (BY MAIL)
15              D I deposited such envelope in the mail at Los Angeles, California. The envelope was
               mailed with postage thereon fully prepaid.
16              l:8J I am readily familiar with the business practice of my place of employment in respect to
               the collection and processing of correspondence, pleadings and notices for mailing with United
17              States Postal Service. The foregoing sealed envelope was placed for collection and mailing
               this date consistent with the ordinary business practice of my place of employment, so that it
18             will be picked up this date with postage thereon fully prepaid at Los Angeles, California, in the
                ordinary course of such business.
19 □        (BY ELECTRONIC MAIL)
20           I served the above-mentioned document electronically on the parties listed at the email addresses
             above and, to the best of my knowledge, the transmission was complete and without error in that
21           I did not receive an electronic notification to the contrary.

22   l:8J   (FEDERAL)         I declare under penalty of perjury that the foregoing is true and correct,
                              and that I am employed at the office of a member of the bar of this Court
23                            at whose direction the service was made.
24
             Executed on November 5, 2019, at Los Angeles, California.
25

26
                                                              Kathy Lai/'/
27                                                                      ,lf


28

                                                 PROOF OF SERVICE
     ACTIVE 46971698
     Case: 18-50398       Doc# 234      Filed: 11/05/19 Entered: 11/05/19 17:24:15           Page 14 of
                                                     14
